Title: To James Madison from James Maury, 30 June 1801 (Abstract)
From: Maury, James
To: Madison, James


30 June 1801, Liverpool. Encloses list of current commodity prices. Has not received copies of all acts passed in Congress, particularly those enacted recently. Requests that they be forwarded.
 

   
   RC (DNA: RG 59, CD, Liverpool, vol. 2). 1 p.; in a clerk’s hand, signed by Maury. Enclosure not found.



   
   A full transcription of this document has been added to the digital edition.

